 1   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     ANDREA M. VELASQUEZ, Senior Deputy City Attorney (SBN 249210)
 2   AVelasquez@cityofsacramento.org
     CITY OF SACRAMENTO
 3   915 I Street, Room 4010
     Sacramento, CA 95814-2608
 4   Telephone: (916) 808-5346
     Fascimile: (916) 808-7455
 5
     Attorneys for the CITY OF SACRAMENTO
 6
     ***
 7
     RIVERA & ASSOCIATES
 8   1425 River Park Drive, Suite 250
     Sacramento, California 95815
 9   Telephone: (916) 922-1200
     Fascimile: (916) 922-1303
10
     Jesse M. Rivera, SBN 94259
11   Jonathan B. Paul, SBN 215884
12   Attorneys for Defendant, COUNTY OF SACRAMENTO
13   ***
14   JOHN L. BURRIS, Esq., SBN 69888
     K. CHIKE ODIWE, Esq., SBN 315109
15   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
16   7677 Oakport Street, Suite 1120
     Oakland, California 94621
17   Telephone: (510) 839-5200
     Fascimile: (510) 839-3822
18   John.burris@johnburrislaw.com
     Chike.odiwe@johnburrislaw.com
19
     Attorneys for Plaintiff, PATRICA THOMPSON
20

21

22

23

24

25

26
27

28
                                             1
                              STIPULATION AND PROTECTIVE ORDER
     789633
 1                              UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3
      PATRICIA THOMPSON,                                   No. 2:18-cv-00806-KJM-DB
 4
                       Plaintiff,                          STIPULATION AND PROTECTIVE
 5                                                         ORDER
 6        vs.

 7    CITY OF SACRAMENTO, et al.,
 8
                       Defendants.
 9

10   1.   PURPOSES AND LIMITATIONS

11        Disclosure and discovery activity in this action are likely to involve production of

12   confidential, proprietary, or private information for which special protection from public

13   disclosure and from use for any purpose other than prosecuting this litigation may be

14   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the

15   following Stipulated Protective Order. The parties acknowledge that this Order does not

16   confer blanket protections on all disclosures or responses to discovery and that the protection

17   it affords from public disclosure and use extends only to the limited information or items that

18   are entitled to confidential treatment under the applicable legal principles. The parties further

19   acknowledge, as set forth in Section 12.3 below, that this stipulated Protective Order does not

20   entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the

21   procedures that must be followed and the standards that will be applied when a party seeks

22   permission from the court to file material under seal.

23   2.   DEFINITIONS

24        2.1   Challenging Party:       A Party or Non-Party that challenges the designation of

25   information or items under this Order.

26        2.2   CONFIDENTIAL Information or Items: Information (regardless of how it is

27   generated, stored, or maintained) or tangible things that qualify for protection under Federal

28   Rules of Civil Procedure 26(c).
                                                     2
                                    STIPULATION AND PROTECTIVE ORDER
     789633
 1        2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

 2   well as their support staff)

 3        2.4      Designating Party:     A Party or Non-Party that designates information or items

 4   that it produces in disclosures or in responses to discovery as CONFIDENTIAL.

 5        2.5      Disclosure or Discovery Material: All items or information, regardless of the

 6   medium or manner in which it is generated, stored, or maintained (including, among other

 7   things, testimony, transcripts, and tangible things) that are produced or generated in

 8   disclosures or responses to discovery in this matter.

 9        2.6      Expert: A person with specialized knowledge or experience in a matter pertinent

10   to the litigation who has been retained by a Party or its counsel to serve as an expert witness

11   or as a consultant in this action.

12        2.7      House Counsel: Attorneys who are employees of a party to this action. House

13   Counsel does not include Outside Counsel of Record or any other outside counsel.

14        2.8      Non-Party: Any natural person, partnership, corporation, association, or other

15   legal entity not named as a Party to this action.

16        2.9      Outside Counsel of Record: Attorneys who are not employees of a party to this

17   action but are retained to represent or advise a party to this action and have appeared in this

18   action on behalf of that party or are affiliated with a law firm which has appeared on behalf o

19   the party.

20        2.10     Party: Any party to this action, including all of its officers, directors, employees,

21   consultants, retained experts, and Outside Counsel of Record, and their support staffs.

22        2.11     Producing Party: A Party or Non-Party that produces Disclosure or Discovery

23   material in this action.

24        2.12     Professional Vendors: Persons or entities that provide litigation support services

25   (e.g.,     photocopying,   videotaping,    translating,   transcribing,   preparing   exhibits   or

26   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

27   employees and subcontractors.

28   ///
                                                       3
                                    STIPULATION AND PROTECTIVE ORDER
     789633
 1        2.13   Protected Material: Any Disclosure or Discovery Material that is designated as

 2   CONFIDENTIAL.

 3        2.14. Receiving Party: A Party that receives Disclosure or Discovery Material from a

 4   Producing Party.

 5   3.   SCOPE

 6        The protections conferred by this Stipulation and Order cover not only Protected Material

 7   but also (1) any information copied or extracted from Protected Material; (2) all copies,

 8   excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 9   conversations or presentations by Parties or their Counsel that might reveal Protected Material.

10   However, the protections conferred by this Stipulation and Order do not cover the following

11   information: (a) any information that is in the public domain at the time of disclosure to a

12   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party

13   as a result of publication not involving a violation of this Order, including becoming part of

14   the public record through trial or otherwise; and (b) any information known to the Receiving

15   Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

16   source who obtained the information lawfully and under no obligation of confidentiality to the

17   Designating Party. Any use of Protected Material at trial shall be governed by a separate

18   agreement or order.

19   4.   DURATION

20        Even after final disposition of this litigation, the confidentiality obligations imposed by

21   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

22   order otherwise directs. Final disposition shall be deemed to be the alter of (1) dismissal of all

23   claims and defenses in this action, with or without prejudice; and (2) final judgment herein

24   after the completion and exhaustion of all appeals, rehearings, remains, trials, or reviews of

25   this action, including the time limits for filing any motions or applications for extension of

26   time pursuant to applicable law.

27   ///

28   ///
                                                     4
                                STIPULATION AND PROTECTIVE ORDER
     789633
 1   5.   DESIGNATING PROTECTED MATERIAL

 2        5.1    Exercise of Restraint and Care in Designating Material for Protection: Each Party

 3   or Non-Party that designates information or items for protection under this Order must take

 4   care to limit any such designation to specific material that qualifies under the appropriate

 5   standards. The Designating Party must designate for protection only those parts of material,

 6   documents, items, or oral or written communications that qualify – so that other portions of

 7   the material, documents, items, or communications for which protection is not warranted are

 8   not swept unjustifiably within the ambit of this Order.

 9        Mass, indiscriminate, or routine designations are prohibited. Designations that are shown

10   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

11   encumber or retard the case development process or to impose unnecessary expenses and

12   burdens on other parties) expose the Designating Party to sanctions.            If is comes to a

13   Designating Party’s attention that information or items that it designated for protection do not

14   qualify for protection, that Designating Party must promptly notify all other Parties that it is

15   withdrawing the mistaken designation.

16        5.2    Manner and Timing of Designations: Except as otherwise provided in this Order

17   or as otherwise stipulated or ordered, Disclosure of Discovery Material that qualifies for

18   protection under this Order must be clearly so designated before the material is disclosed or

19   produced.

20        Designation in conformity with this Order requires:

21               (a)    For information in documentary form: (e.g. paper or electronic documents,

22   but excluding transcripts of deposition or other pretrial or trial proceedings), that the Producing

23   Party affix the legend CONFIDENTIAL to each page that contains Protected Material. If

24   only a portion or portions of the material on a page qualifies for protection, the Producing

25   Party also must clearly identify the protected portions(s).

26        A Party or Non-Party that makes original documents or materials available for inspection

27   need not designate them for protection until after the inspecting Party has indicated which

28   material it would like copied and produced. During the inspection and before the designation,
                                                     5
                                 STIPULATION AND PROTECTIVE ORDER
     789633
 1   all of the material made available for inspection shall be deemed CONFIDENTIAL. After

 2   the inspecting Party has identified the documents it wants copied and produced, the Producing

 3   Party must determine which documents, or portions of documents qualify for protection under

 4   this Order. Then, before producing the specified documents, the Producing Party must affix

 5   the CONFIDENTIAL legend to each page that contains Protected Material. If only a portion

 6   or portions of the material on a page qualifies for protection, the Producing Party also must

 7   clearly identify the protected portions(s).

 8               (b)    For testimony given in a deposition or in other pretrial proceedings: that

 9   the Designating Party identify on the record, before the close of the deposition, hearing or

10   other proceeding, all protected testimony.

11               (c)    For information produced in some form other than documentary and for

12   any other tangible items: That the Producing Party affix in a prominent place on the exterior

13   of the container or containers in which the information or items warrant protection, the

14   Producing Party, to the extent practicable, shall identify the protected portion(s).

15        5.3    Inadvertent Failures to Designate: If timely corrected, an inadvertent failure to

16   designate qualified information or items does not, standing alone, waive the Designating

17   Party’s right to secure protection under this Order for such material. Upon timely correction

18   of a designation, the Receiving Party must make reasonable efforts to assure that the material

19   is treated in accordance with the provisions of this Order.

20   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

21        6.1    Timing of Challenges: Any Party or Non-Party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right

25   to challenge a confidentiality designation by electing not to mount a challenge promptly after

26   the original designation is disclosed.

27        6.2    Meet and Confer: The Challenging Party shall initiate the dispute resolution

28   process by providing written notice of each designation it is challenging and describing the
                                                     6
                                 STIPULATION AND PROTECTIVE ORDER
     789633
 1   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

 2   written notice must recite that the challenge to confidentiality is being made in accordance

 3   with this specific paragraph of the Protective Order. The parties shall attempt to resolve each

 4   challenge in good faith and must begin the process by conferring directly (in voice to voice

 5   dialogue; other forms of communications are not sufficient) within 14 days of the date of

 6   service of notice. In conferring, the Challenging Party must explain the basis for its belief that

 7   the confidentiality designation was improper and must give the Designating party and

 8   opportunity to review the designated material, to reconsider the circumstances, and, if no

 9   change in designation is offered, to explain the basis for the chosen designation. A Challenging

10   Party may proceed to the next stage of the challenge process only if it has engaged in this meet

11   and confer process first or establishes that the Designating Party is unwilling to participate in

12   the meet and confer process in a timely manner.

13        6.3 Judicial Intervention: If the Parties cannot resolve a challenge without court

14   intervention, the Designating Party shall file and serve a motion to retain confidentiality, (in

15   compliance with Civil Local Rule 141, if applicable) within 21 days of the initial notice of

16   challenge or within 14 days of the parties agreeing that the meet and confer process will not

17   resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

18   competent declaration affirming that the movant has complied with the meet and confer

19   requirements imposed in the preceding paragraph. Failure by the Designating Party to make

20   such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

21   automatically waive the confidentiality designation for each challenged designation. In

22   addition, the Challenging Party may file a motion challenging a confidentiality designation at

23   any time if there is good cause for doing so, including a challenge to the designation of a

24   deposition transcript or any portions thereof. Any motion brought pursuant to this provision

25   must be accompanied by a competent declaration affirming that the movant has complied with

26   the meet and confer requirements imposed by the preceding paragraph.

27        The burden of persuasion in any such challenge proceeding shall be on the Designating

28   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                                     7
                                STIPULATION AND PROTECTIVE ORDER
     789633
 1   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 2   sanctions. Unless the Designating Party has waived the confidentiality designation by failing

 3   to file a motion to retain confidentiality as described above, all parties shall continue to afford

 4   the material in question the level of protection to which it is entitled under the Producing

 5   Party’s designation until the court rules on the challenge.

 6   7.   ACCESS TO AND USE OF PROTECTED MATERIAL

 7        7.1 Basic Principles: A Receiving Party may use Protected Material that is disclosed or

 8   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 9   defending, or attempting to settle this litigation. Such Protected Material may be disclosed

10   only to the categories of persons and under the conditions described in this Order. When the

11   litigation has been terminated, a Receiving Party must comply with the provisions of section

12   13 below (FINAL DISPOSITION).

13        Protected Material must be stored and maintained by a Receiving Party at a location and

14   in a secure manner that ensures that access is limited to the persons authorized under this

15   Order.

16   7.2 Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise ordered by

17   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

18   information or item designated “CONFIDENTIAL” only to:

19        (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

20   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

21   information for this litigation and who have signed the “Acknowledgment and Agreement to

22   Be Bound” that is attached hereto as Exhibit A;

23        (b) the officers, directors, and employees (including House Counsel) of the Receiving

24   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

27   reasonably necessary for this litigation and who have signed the “Acknowledgment and

28   Agreement to Be Bound” (Exhibit A);
                                                     8
                                 STIPULATION AND PROTECTIVE ORDER
     789633
 1         (d) the court and its personnel;

 2         (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 3   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

 4   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5         (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 6   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 7   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

 8   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must

 9   be separately bound by the court reporter and may not be disclosed to anyone except as

10   permitted under this Stipulated Protective Order.

11         (g) the author or recipient of a document containing the information or a custodian or

12   other person who otherwise possessed or knew the information.

13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

14   OTHER LITIGATION

15         If a Party is served with a subpoena or a court order issued in other litigation that compels

16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

17   Party must:

18         (a) promptly notify in writing the Designating Party. Such notification shall include a copy

19   of the subpoena or court order;

20         (b) promptly notify in writing the party who caused the subpoena or order to issue in the

21   other litigation that some or all of the material covered by the subpoena or order is subject to

22   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

23   and

24         (c) cooperate with respect to all reasonable procedures sought to be pursued by the

25   Designating Party whose Protected Material may be affected.

26         If the Designating Party timely seeks a protective order, the Party served with the

27   subpoena or court order shall not produce any information designated in this action as

28   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                                      9
                                  STIPULATION AND PROTECTIVE ORDER
     789633
 1   issued, unless the Party has obtained the Designating Party’s permission. The Designating

 2   Party shall bear the burden and expense of seeking protection in that court of its confidential

 3   material – and nothing in these provisions should be construed as authorizing or encouraging

 4   a Receiving Party in this action to disobey a lawful directive from another court.

 5   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 6   THIS LITIGATION

 7        (a) The terms of this Order are applicable to information produced by a Non-Party in this

 8   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 9   connection with this litigation is protected by the remedies and relief provided by this Order.

10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

11   additional protections.

12        (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

13   Party’s confidential information in its possession, and the Party is subject to an agreement with

14   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

15               (1) promptly notify in writing the Requesting Party and the Non-Party that some

16   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

17               (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

18   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

19   information requested; and

20               (3) make the information requested available for inspection by the Non-Party.

21        (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

22   of receiving the notice and accompanying information, the Receiving Party may produce the

23   Non-Party’s confidential information responsive to the discovery request. If the Non-Party

24   timely seeks a protective order, the Receiving Party shall not produce any information in its

25   possession or control that is subject to the confidentiality agreement with the Non-Party before

26   a determination by the court. Absent a court order to the contrary, the Non-Party shall bear

27   the burden and expense of seeking protection in this court of its Protected Material.

28   ///
                                                     10
                                 STIPULATION AND PROTECTIVE ORDER
     789633
 1   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3   Material to any person or in any circumstance not authorized under this Stipulated Protective

 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

 7   made of all the terms of this Order, and (d) request such person or persons to execute the

 8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 9   11. INADVERTENT            PRODUCTION           OF     PRIVILEGED         OR     OTHERWISE

10   PROTECTED MATERIAL

11        When a Producing Party gives notice to Receiving Parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

14   provision is not intended to modify whatever procedure may be established in an e-discovery

15   order that provides for production without prior privilege review. Pursuant to Federal Rule of

16   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

17   of a communication or information covered by the attorney-client privilege or work product

18   protection, the parties may incorporate their agreement in the stipulated protective order

19   submitted to the court.

20   12. MISCELLANEOUS

21        12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek

22   its modification by the court in the future.

23        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order

24   no Party waives any right it otherwise would have to object to disclosing or producing any

25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

26   no Party waives any right to object on any ground to use in evidence of any of the material

27   covered by this Protective Order.

28   ///
                                                    11
                                STIPULATION AND PROTECTIVE ORDER
     789633
 1        12.3 Filing Protected Material. Without written permission from the Designating Party or

 2   a court order secured after appropriate notice to all interested persons, a Party may not file in

 3   the public record in this action any Protected Material. A Party that seeks to file under seal

 4   any Protected Material must comply with Civil Local Rule 141. Protected Material may only

 5   be filed under seal pursuant to a court order authorizing the sealing of the specific Protected

 6   Material at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a

 7   request establishing that the Protected Material at issue is privileged, protectable as a trade

 8   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

 9   Protected Material under seal pursuant to Civil Local Rule 141 is denied by the court, then the

10   Receiving Party may file the information in the public record pursuant to Civil Local Rule 141

11   unless otherwise instructed by the court.

12   13. FINAL DISPOSITION

13        Within 60 days after the final disposition of this action, as defined in paragraph 4, each

14   Receiving Party must return all Protected Material to the Producing Party or destroy such

15   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

16   compilations, summaries, and any other format reproducing or capturing any of the Protected

17   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

18   submit a written certification to the Producing Party (and, if not the same person or entity, to

19   the Designating Party) by the 60 day deadline that (1) identifies (by category, where

20   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

21   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

22   format reproducing or capturing any of the Protected Material. Notwithstanding this

23   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

24   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

25   exhibits, expert reports, attorney work product, and consultant and expert work product, even

26   if such materials contain Protected Material. Any such archival copies that contain or

27   constitute Protected Material remain subject to this Protective Order as set forth in Section 4

28   (DURATION).
                                                    12
                                STIPULATION AND PROTECTIVE ORDER
     789633
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   DATED: February 19, 2019               SUSANA ALCALA WOOD,
                                            City Attorney
 3
                                    By:     /s/ ANDREA M. VELASQUEZ
 4
                                            ANDREA M. VELASQUEZ
 5                                          Senior Deputy City Attorney

 6                                          Attorneys for Defendant,
                                            CITY OF SACRAMENTO
 7

 8
     DATED: February 19, 2019               LAW OFFICES OF JOHN L. BURRIS
 9

10
                                     By:    /s/ K. CHIKE ODIWE
11                                          K. CHIKE ODIWE

12                                          Attorney for Plaintiff,
                                            PATRICIA THOMPSON
13

14

15   DATED: February 19, 2019               RIVERA & ASSOCIATES

16
                                     By:    /s/ JONATHAN PAUL
17                                          JONATHAN PAUL
18
                                            Attorney for Defendant,
19                                          COUNTY OF SACRAMENTO

20

21

22

23

24

25

26
27

28
                                           13
                          STIPULATION AND PROTECTIVE ORDER
     789633
 1                                                    ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3          IT IS FURTHER ORDERED THAT:

 4          1. Requests to seal documents shall be made by motion before the same judge who will decide

 5   the matter related to that request to seal.

 6          2. The designation of documents (including transcripts of testimony) as confidential pursuant

 7   to this order does not automatically entitle the parties to file such a document with the court under

 8   seal. Parties are advised that any request to seal documents in this district is governed by Local

 9   Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a written order

10   of the court after a specific request to seal has been made. L.R. 141(a). However, a mere request

11   to seal is not enough under the local rules. In particular, Local Rule 141(b) requires that “[t]he

12   ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing, the requested

13   duration, the identity, by name or category, of persons to be permitted access to the document, and

14   all relevant information.” L.R. 141(b).

15          3.   A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain

21   documents, at any court hearing or trial – such determinations will only be made by the court at the

22   hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which the

24   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule

25   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte

26   basis or on shortened time.

27   ////

28   ////
                                                         14
                                    STIPULATION AND PROTECTIVE ORDER
     789633
 1        6. The parties may not modify the terms of this Protective Order without the court’s approval.

 2   If the parties agree to a potential modification, they shall submit a stipulation and proposed order

 3   for the court’s consideration.

 4        7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

 5   the terms of this Protective Order after the action is terminated.

 6        8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 7   hereby DISAPPROVED.

 8   Dated: February 25, 2019

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     DLB:6
23   DB\orders\orders.civil\thompson0806.stip.prot.ord

24

25

26
27

28
                                                         15
                                     STIPULATION AND PROTECTIVE ORDER
     789633
 1                                              EXHIBIT A

 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3        I, K. Chike Odiwe, of the Law Offices of John L. Burris, 7677 Oakport Street, Suite 1120,

 4   Oakland, California 94621, declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court

 6   for the Eastern District of California on in the case of Patricia Thompson v. City of Sacramento, et

 7   al. Case No.: 2:18-cv-00806-KJM-DB. I agree to comply with and to be bound by all the terms

 8   of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

10   that I will not disclose in any manner any information or item that is subject to this Stipulated

11   Protective Order to any person or entity except in strict compliance with the provisions of this

12   Order.

13        I further agree to submit to the jurisdiction of the United States District Court for the

14   Eastern District of California for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16   I   hereby   appoint    __________________________          [print   or   type   full   name]    of

17   _______________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: _______________________________

23   Signature: __________________________________

24

25

26
27

28
                                                     16
                                 STIPULATION AND PROTECTIVE ORDER
     789633
